Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 10,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00931-CV
                                   ____________

               UNION PACIFIC RAILROAD COMPANY, Appellant

                                           V.

            RICHARD RUBY and RONALD ZIMMERMAN, Appellees


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-27625


                      MEMORANDUM OPINION

      This is an accelerated appeal from an order, signed September 9, 2011, denying
appellant’s motion to dismiss pursuant to section 90.007 of the Texas Civil Practice and
Remedies Code. On January 3, 2012, appellant filed an unopposed motion to dismiss the
appeal because appellees have filed a notice of nonsuit in the trial court, rendering this
appeal moot. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.